Citation Nr: 0108655	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-01 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran, who had active service from May 1941 to August 
1945, died in May 1998.  The appellant is the veteran's 
widow; she submitted a VA Form 21-534, Application for 
Dependency and Indemnity Compensation or Death Pension by a 
Surviving Widow or Child in June 1998.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida 
which denied entitlement to service connection for the cause 
of the veteran's death, and which also denied entitlement to 
Dependents' Educational Assistance (DEA) under 38 U.S.C. 
chapter 35.


REMAND

As previously noted, in November 1998, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death; this denial, in turn, 
resulted in the denial of chapter 35 benefits.  The basis for 
the denial of the cause of death claim was that the claim was 
not well grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In particular, there is now a duty to notify a claimant of 
information or lay or medical evidence necessary to 
substantiate a claim and to indicate what portion of the 
information or evidence is to be provided by the claimant and 
what part the Secretary will attempt to obtain.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103(a)).  In this case, 
after the appellant submitted her application for benefits, 
the RO did inform her that she would need to provide medical 
evidence to support her claim of a relationship between 
nervousness and the veteran's death.  However, the RO did not 
indicate whether the RO might provide her any assistance in 
obtaining such evidence, or what type of assistance might be 
provided.

In response to the RO's letter, the appellant provided a May 
2, 1998, procedure report from Oak Hill Hospital.  She also 
submitted a statement in which she reported treatment shown 
in the veteran's "military medical records" that she 
contended supported her claim.  She later provided treatment 
records or reports from Richard Caradonna, M.D.; Gary 
McCarragher, M.D.; and Clemente Nunag, M.D.  She also 
provided signed releases so that the RO could request the 
veteran's treatment records from these providers.  It does 
not appear that the RO requested those treatment records.  
The authorizations for release of information provided by the 
appellant have now expired, and the RO should ask the 
appellant to provide new releases for each of these doctors.

In this case, it appears from the veteran's death certificate 
that he died as an inpatient at Columbia Regional Medical 
Center Oak Hill.  While the appellant has provided some of 
the records from that hospitalization, the records do not 
appear to be complete.  Accordingly, the appellant should be 
asked to provide a release for those records, and they should 
be requested.

This case is one in which a claims file for the veteran was 
not located, in spite of the fact that service connection had 
been established for a nervous condition in 1945.  The 
appellant has presented in evidence what appears to be a very 
complete set of copies of the veteran's service medical, 
clinical, and hospital records.  She should be asked whether 
she has any other records dating from the veteran's 
separation from service relating to any VA claim or 
evaluation, to include claims or correspondence from the 
veteran, rating decisions, notice letters, examination 
reports, and treatment records.  If she has any such records, 
to include the veteran's original claims folder, she should 
provide that evidence to the RO.

The appellant has provided the names of three doctors who 
treated the veteran for conditions in issue.  The earliest 
treatment date she has indicated was 1985.  The appellant 
should be asked to provide the names and addresses, 
approximate dates of treatment, and appropriate releases for 
the treatment records of any care provider who treated the 
veteran for his nervousness, hoarseness, esophageal varices, 
hepatitis, or cirrhosis since 1945.  She should be asked 
whether the veteran had any VA treatment at any time for any 
condition in issue, and, if so, the names of the VA medical 
facilities at which he had treatment and the approximate 
dates of treatment.

If any development efforts are unsuccessful, notify the 
claimant of the records that have not been obtained, of the 
efforts undertaken to develop those records, and of further 
action to be taken in connection with the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).

If, after completing such development as is possible, medical 
opinion is required to decide the claim, secure claims folder 
review by an appropriate VA medical specialist in order to 
determine whether it is as likely as not that any disorder of 
service origin caused or contributed substantially or 
materially to cause the veteran's death.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d)).

Accordingly, this case is REMANDED for the following:

1.  Notify the appellant of the 
information and evidence needed to 
substantiate her claim and of what part of 
such evidence the Secretary will attempt 
to obtain on her behalf.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-
97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should 
include informing her of the need for the 
following:

a.  a release for the veteran's 
complete final hospitalization 
records from Columbia Regional 
Medical Center Oak Hill;

b.  a release (showing the inclusive 
dates of treatment) for the 
veteran's complete treatment records 
from Richard Caradonna, M.D.; Gary 
McCarragher, M.D.; and Clemente 
Nunag, M.D.;

c.  copies of any records, to 
include the veteran's original 
claims folder or a copy thereof that 
he may have requested during his 
lifetime, that the appellant has in 
her possession relating to any VA 
claim for benefits or evaluation of 
the veteran prior to his death, to 
include rating decisions, notice 
letters, examination reports and 
treatment records;

d.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all care 
providers who treated the veteran 
for any condition in issue, to 
include hoarseness, nervousness, 
esophageal varices, hepatitis, or 
cirrhosis, from 1945 until his 
death; and

e.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
any condition in issue, from 1945 to 
his death, and the approximate dates 
of such treatment.

2.  Request all private treatment records 
for which the appellant provides releases, 
and associate with the claims file all VA 
treatment records of which she provides 
adequate identifying information.  If any 
development undertaken pursuant to 
information or releases provided by the 
appellant above is unsuccessful, undertake 
appropriate notification action.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)).

3.  Review the claims file and ensure that 
no other notification or development 
action in addition to that directed above 
is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

4.  Review the claims file.  If medical 
opinion is necessary to decide the claim, 
secure claims folder review by an 
appropriate VA medical specialist in order 
to determine whether it is as likely as 
not that any disorder of service origin 
caused or contributed substantially or 
materially to cause the veteran's death.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(d)).

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


